JMK:WK/CJC:DE/MEB
F.#2018R02275


UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF NEW YORK
                                             X


UNITED STATES OF AMERICA                          INFORMATI ON

       - against-                                 Cr. No. 19-64(RJD)
                                                  (T. 18, U.S.C., §§ 981(a)(1), 982(b)(1),
RODRIGO GARCIA BERKOWITZ,                          1956(h)and 3551 Gtm-l T. 21, U.S.C.
                                                   § 853(p))
                         Defendant.


                                            -X


THE UNITED STATES CHARGES:


               At all times relevant to this Information, unless otherwise stated:

I.     The Defendant and Relevant Entities

               1.     Petroleo Brasileiro S.A. - Petrobras("Petrobras") was a Brazilian state-

owned and state-controlled oil company headquartered in Rio de Janeiro, Brazil, that operated to

refine, produce and distribute oil, oil products, gas, biofuels and energy. The Brazilian

govemment directly owned more than 50 percent of Petrobras's common shares with voting

rights. Petrobras was controlled by Brazil and performed govemment functions, and thus was an

"agency" and "instrumentality" of a foreign government, as those terms are used in the Foreign

Corrupt Practices Act("FCPA"), Title 15, United States Code, Sections 78dd-2(h) and 78dd-3(f).

               2.      Petrobras America Inc.("PAI") was a wholly-owned subsidiary of

Petrobras with its principal place of business in Houston, Texas. PAI was controlled by Brazil

and performed government functions, and thus was an "agency" and "instrumentality" of a
